Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance  
   	The following is an examiner’s statement of reasons for allowance: as for claims 1 and 20, the closest prior art, Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014), teaches e-vapor device with the pre-vapor sector includes a reservoir and a dispensing interface configured to draw the pre-vapor formulation from the reservoir via capillary action and a heater structure arranged in thermal contact with the pre-vapor sector, the heater structure configured to vaporize the pre-vapor formulation to generate a vapor.  However based on the amendment to claims 1 and 20, the combination of the prior arts, Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014), do not teach Wherein the dispensing interface comprises a first side and a second side opposite the first side and the base wire of the heater structure is arranged so as to squeeze or to apply the spring force against the first side of the dispensing interface.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the other elements of the independent claim.

Therefore, claims 1, 3, 5-6, 8-20, 23 and 25 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761